Citation Nr: 0726959	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to August 20, 2003 for 
the grant of service connection for arteriosclerotic heart 
disease, status post myocardial infarction and angioplasty, 
evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1972.    
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In August 2004, the veteran requested a personal hearing at 
the VARO in Detroit.  In September 2004, the veteran was 
provided notice of an October 26, 2004 hearing date.  A 
handwritten note, dated October 26, 2004, indicates that the 
veteran failed to show for the hearing.  As the veteran has 
not requested that the hearing be rescheduled, the Board 
deems his hearing request to be withdrawn.
 

FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction and angioplasty, and notice of the denial was 
issued on June 28, 2002.

2.  An appeal of the June 2002 RO denial was not completed 
within one year of issuance of notice thereof.

3.  After the June 2002 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for arteriosclerotic heart disease was 
received on August 20, 2003, and no prior document may be 
construed as a substantive appeal or an informal claim of 
entitlement to service connection for arteriosclerotic heart 
disease.


CONCLUSION OF LAW

The criteria for an effective date prior to August 20, 2003, 
for the award of service connection for arteriosclerotic 
heart disease, status post myocardial infarction and 
angioplasty, have not been met.  38 U.S.C.A. §§ 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3,151, 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an earlier effective date claim.

Because the April 2004 rating decision granted the veteran's 
service connection claim for arteriosclerotic heart disease, 
such claim is now substantiated.  As such, VA no longer has 
any further duty to notify the appellant how to substantiate 
the service connection claims.  Moreover, his filing of a 
notice of disagreement as to the effective date assigned for 
the award does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the assigned effective date triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
has been accomplished here, as will be discussed below.

The August 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of 
entitlement to service connection for arteriosclerotic heart 
disease.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal criteria and analysis

The veteran alleges that he is entitled to an earlier 
effective date of December 1, 2001 for the grant of service 
connection for arteriosclerotic heart disease and a 100 
percent rating because he filed a claim for service 
connection for the disability at issue at the same time that 
he filed his claim for service connection for his service-
connected diabetes mellitus.  He contends that an earlier 
effective date is warranted because of a statement from Dr. 
J.G.S., D.O, relating his arteriosclerotic heart disease to 
his diabetes disabilities and because he submitted medical 
evidence of treatment for his arteriosclerotic heart disease 
within the one year appeal period after the June 2002 RO 
prior denial.  Dr. J.S.'s statement, received on August 20, 
2003, noted that the veteran had had diabetes since 1986, 
that he had a heart attack in 1989, and that his diabetes 
contributes to his heart problems.  It also noted that the 
veteran was unemployable due to his physical health problems.

A brief procedural history is warranted for a full 
understanding of the reasons behind the decision.  In 
December 2001, the RO received the veteran's claim for 
service connection for diabetes mellitus and arteriosclerotic 
heart disease.  In a June 2002 rating decision, the RO 
granted service connection for diabetes associated with 
herbicide exposure and denied service connection for 
arteriosclerotic heart disease.  The veteran was notified of 
this decision on June 28, 2002.  The veteran filed a notice 
of disagreement in April 2003 regarding the denial of service 
connection for arteriosclerotic heart disease.  A statement 
of the case was issued on April 24, 2003 continuing the 
denial of service connection for arteriosclerotic heart 
disease.  As the veteran did not file a timely substantive 
appeal, the June 28, 2002 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2006).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  Applicable regulatory and 
statutory provisions stipulate that the effective date for an 
award of service connection based on a claim reopened after 
final disallowance, as in the instant case, will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. §  
3.400(r); see also 38 U.S.C.A. § 5110(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Since the veteran did not perfect an appeal of the June 2002 
RO decision, it became final and is not subject to revision 
in the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the June 202 rating decision has not been alleged, and 
that rating decision is a legal bar to an effective date 
prior to the date of the decision.  Hence, the veteran is 
precluded from an effective date in 2001, as he has 
requested.  

The only question before the Board at this time is whether 
subsequent to the June 2002 rating decision and prior to 
August 20, 2003 he communicated a timely substantive appeal, 
or an intent to reopen his claim seeking service connection 
for arteriosclerotic heart disease.  38 C.F.R. § 3.155.  
There is nothing in record to suggest that he did either.  
Nothing in the claims file received during this time period 
may be construed as a substantive appeal nor formal or 
informal claim seeking to reopen the claim of service 
connection for arteriosclerotic heart disease.  The veteran 
does not allege he submitted a timely substantive appeal or 
an earlier application to reopen the claim.  Indeed, no 
records of treatment for arteriosclerotic heart disease were 
received subsequent to the April 2003 statement of the case, 
and prior to August 20, 2003.  Also, while private treatment 
records which showed that he received treatment for 
arteriosclerotic heart disease were received within the one 
year appeal period, these records do not indicate he was 
interested in filing a new claim of service connection for 
arteriosclerotic heart disease.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's 
August 2003 claim was not pre-dated by an adjudication of the 
type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for arteriosclerotic heart disease disability was 
of record earlier than August 20, 2003.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).

Hence, the earliest date after the June 2002 rating decision 
the veteran expressed an intent to file a claim seeking 
service connection for arteriosclerotic heart disease is 
August 20, 2003, which is the presently assigned effective 
date.  Under the controlling law and regulations (outlined 
above), the award of compensation based on a reopened claim 
may be no earlier than the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(r).  Thus, the August 20, 2003, date of 
claim is the appropriate effective date here, because even if 
the date that the entitlement arose could be found to precede 
it, the latter of the two dates controls.  38 C.F.R. § 3.400.   

In sum, the evidence of record provides no basis for an award 
of service connection for arteriosclerotic heart disease 
prior to August 20, 2003.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A.  § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than August 20, 2003 
for the grant of service connection for arteriosclerotic 
heart disease is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


